UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7502


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DYRELL Q. HEWLETT,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:05-cr-00073-REP-1)


Submitted:   December 20, 2012            Decided:   December 27, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dyrell Q. Hewlett, Appellant Pro Se. Stephen Wiley Miller,
Elizabeth Wu, Assistant United States Attorneys, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Dyrell Q. Hewlett appeals the district court’s order

denying   relief   on   his    motion    for   reduction      of   sentence,    18

U.S.C. § 3582(c) (2006).         We have reviewed the record and find

no reversible error.          Accordingly, we affirm for the reasons

stated by the district court.           See United States v. Hewlett, No.

3:05-cr-00073-REP-1 (E.D. Va. Aug. 21, 2012).                 We dispense with

oral   argument    because     the    facts    and   legal    contentions      are

adequately    presented   in    the    materials     before    this   court    and

argument would not aid the decisional process.



                                                                       AFFIRMED




                                        2